         Case 1:19-cv-00994-RDM Document 13 Filed 10/18/19 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                           OF THE DISTRICT OF COLUMBIA

 AFGE LOCAL 520,                                 )
                                                 )
        Plaintiff,                               ) Civ. A. No. 19-994 (RDM)
                                                 )
        v.                                       )
                                                 )
 U.S. DEPARTMENT OF VETERANS                     )
 AFFAIRS,                                        )
                                                 )
        Defendant.                               )

                                   JOINT STATUS REPORT

       Plaintiff AFGE Local 520 and Defendant U.S. Department of Veterans Affairs, by their

attorneys, submit this joint status report. Defendant has produced records to Plaintiff, which

Defendant believes completes the production of records at issue in this case. Plaintiff needs time

to review the records to evaluate if any issues remain. The parties anticipate being able to resolve

this matter without substantive briefing. If the records production is adequate the parties will

engage in discussions to resolve the remainder of this lawsuit. The parties propose filing a joint

status report on or before November 18, 2019.

Dated: October 18, 2019

                                                             Respectfully submitted,
 JESSIE K. LIU, D.C. Bar # 472845
 U.S. Attorney for the District of Columbia                  /s/ Joshua Hart Burday

                                                             Attorneys for Plaintiff
 DANIEL F. VAN HORN, D.C. Bar # 924092
                                                             AFGE LOCAL 520
 Chief, Civil Division
                                                             Matthew Topic, Bar No. IL0037
 By: /s/ John Moustakas                                      Joshua Burday, Bar No. IL0042
 John Moustakas, D.C. Bar #442076                            LOEVY & LOEVY
 Assistant United States Attorney                            311 N. Aberdeen, Third Floor
                                                             Chicago, IL 60607
 555 Fourth Street, N.W.
                                                             (312) 243-5900
 Washington, D.C. 20530                                      foia@loevy.com
 (202) 252-2518                                              Counsel for Plaintiff
 john.moustakas@usdoj.gov
 Counsel for Defendants
